      Case 2:08-cr-00223-JCJ Document 99 Filed 04/13/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                :
                                        :   CRIMINAL ACTION
          vs.                           :
                                        :   NO. 08-CR-0223-1
JERRICK BART LIMEHOUSE                  :



                               O R D E R


     AND NOW, this       9th         day of April, 2021, upon

consideration of Defendant’s Emergency Motion for Compassionate

Release/Sentence Reduction Pursuant to 18 U.S.C. Section

3582(c)(1)(A) (Doc. No. 91) and the Government’s Response in

Opposition thereto, it is hereby ORDERED that the Motion is

DENIED at this time WITHOUT PREJUDICE and leave to Defendant to

re-file pursuant to 18 U.S.C. Section 3582(c)(1)(A) for

consideration on an expedited basis for the reasons set forth

and as outlined in the preceding Memorandum Opinion.


                                        BY THE COURT:


                                              s/ J. Curtis Joyner

                                        __________________________
                                        J. CURTIS JOYNER,     J.




                                   20
